     Case 2:18-cv-02013-JAM-CKD Document 81 Filed 08/23/21 Page 1 of 7


1

2

3

4

5

6

7

8

9                             UNITED STATES DISTRICT COURT

10                            EASTERN DISTRICT OF CALIFORNIA

11

12       JAMES LAKE,                          No.   2:18-cv-02013 JAM-CKD
13                     Plaintiff,
14            v.                              ORDER GRANTING MOTION TO DISMISS
15       TERRY HATANAKA, ET AL.,
16                     Defendants.
17

18           Pending before this Court is Defendants’ Motion to Dismiss

19   Plaintiff’s Second Amended Complaint (“SAC”).            ECF No. 57.1   The

20   SAC contains three claims alleging violations of federal statutes

21   and twenty four state law claims.          ECF No. 55.    Plaintiff alleges

22   that this Court has federal question and diversity jurisdiction

23   over these claims.         See SAC.   Plaintiff also requests that the

24   Court exercise supplemental jurisdiction over the state law

25   claims.       See SAC.    The parties were ordered to file supplemental

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was scheduled
28   for May 4, 2021.
                                      1
     Case 2:18-cv-02013-JAM-CKD Document 81 Filed 08/23/21 Page 2 of 7


1    briefs on the issue of diversity jurisdiction.         ECF No. 64.        The

2    Court has received, read and considered these briefs, ECF Nos. 77

3    and 78, along with the briefs in support of and in opposition to

4    Defendants’ Motion to Dismiss.       ECF Nos. 57, 61 and 62.        The

5    Court grants Defendants’ Motion to Dismiss for the reasons set

6    forth below.

7

8                         I.    FEDERAL QUESTION CLAIMS

9         First, as to Plaintiff’s IRS and federal fraud claims

10   (Counts 2 and 3 of the SAC), the Court finds as shown in

11   Defendants’ moving papers, there is no IRS Code Section 1706 and

12   the law is clear that there is no private right of action under

13   any of the other three code sections.        See Motion to Dismiss

14   (“MTD”) ECF No. 57 at 10.      Plaintiff does not dispute this and

15   instead attempts to argue he can bring a new claim against

16   Defendants under 26 U.S.C. Section 7434.        This Section does not

17   give rise to a private right of action for either Plaintiff’s

18   claim that Forms 1099 were fraudulently filed or his claim that

19   Defendants failed to file required Forms W-2.         Oliver v. Ocwen

20   Loan Servicing, LLC, 2019 WL 4391122 at *1 (C.D. Cal., July 18,
21   2019, No. CV 19-4756-MWF(ASX)).       See generally MTD Reply Brief,

22   ECF No. 62 at 3.

23        Second, as to Plaintiff’s claim under the Fair Labor

24   Standards Act (“FLSA”) (Count 1 of the SAC), this claim fails for

25   lack of plausible factual allegations and is also deficient for

26   failing to allege sufficient facts concerning such matters as the
27   identify of Plaintiff’s alleged employer and hours worked.                See

28   MTD, ECF No. 57 at 7-9.      Plaintiff’s threadbare, generalized
                                           2
     Case 2:18-cv-02013-JAM-CKD Document 81 Filed 08/23/21 Page 3 of 7


1    allegations are not sufficient to state a claim under the FLSA.

2    Id.

3          The Court finds that any further amendment of Counts 1, 2

4    and 3 of the SAC would be futile and dismisses these three claims

5    with prejudice.

6

7                             II.   DIVERSITY CLAIMS

8          Plaintiff contends he is a citizen of Florida and complete

9    diversity exists between the parties such that the Court has

10   jurisdiction over the remaining 24 state law counts of the SAC.

11   See generally ECF No. 78.      The parties do not dispute that the

12   amount in controversy exceeds $75,000.        Defendants argue that the

13   facts relevant to Plaintiff’s domicile demonstrate overwhelmingly

14   that Plaintiff was domiciled in California for many years prior

15   to filing this lawsuit and confirmed to be domiciled in

16   California for a substantial period of time after the filing of

17   his original complaint in this case.        Defendants ask this Court

18   to find there is no diversity of citizenship.2         See generally ECF

19   No. 77.

20         The undisputed facts reveal that Plaintiff moved to
21   California in 1997.     Prior to that, he was employed as a Delta

22   Airlines pilot and lived in Florida.        In 1997, he sustained an in

23   flight injury and at the end of 1997 or in early 1998 he was

24   transferred by Delta to a California base.         From 1997 to 2006 he

25

26
     2 Defendants objected to and moved to strike evidence submitted
     by Plaintiff in addition to his memorandum of points and
27   authorities on the issue of diversity jurisdiction. Plaintiff
     opposed this motion to strike. ECF Nos. 79, 80. The Court
28   overrules Defendants’ objections and denies the motion to strike.
                                      3
     Case 2:18-cv-02013-JAM-CKD Document 81 Filed 08/23/21 Page 4 of 7


1    lived in rental apartments in Newport Beach, California while

2    undergoing treatment for his injury.          He retired from Delta in

3    2006 and began an on line law school course that allowed him to

4    sit for the California bar exam.          In 2010 Plaintiff graduated

5    from law school.     He stayed in California from 2006-2010 and made

6    one or two annual trips to Florida, staying with friends or

7    family members.     He used a friend’s address in Boca Raton,

8    Florida on government documents but did not own any property in

9    Florida.   See ECF No. 77 at 2-5; ECF No. 77-2.

10        In 2010, Plaintiff moved to St. Louis, Missouri.           In 2013 he

11   was diagnosed with cancer and it was suggested that he move back

12   to California so he could get treatment at the Long Beach VA.

13   Plaintiff did not seek out any specialists or opportunities to be

14   treated in Florida.     Instead, in 2014 he moved back to Southern

15   California and rented an apartment in Long Beach.           He was also

16   sworn in as a member of the California Bar later in 2014.

17   Plaintiff maintained a P.O. Box and continued to use his friend’s

18   address in Boca Raton, Florida for governmental documents and

19   filing his federal income tax returns.           He stayed in Southern

20   California until March 2017 when he moved into Defendant
21   Hatanaka’s residence in Woodland, California.           He maintained an

22   apartment in Newport Beach and stayed there for medical

23   appointments.     Plaintiff testified that he ”had no idea” how long

24   he would stay when he moved to Woodland because “there was no

25   definite time frame at the time.”          Id.   All the alleged acts and

26   failures to act that gave rise to the claims in this lawsuit
27   occurred in California in or around 2017-2018.           When Plaintiff

28   and Defendants’ relationship soured, Plaintiff moved to Oregon
                                           4
     Case 2:18-cv-02013-JAM-CKD Document 81 Filed 08/23/21 Page 5 of 7


1    and remains in Oregon to this day.         Defendant was living in

2    California when he filed his original Complaint on July 23, 2018.

3    Id.

4          “[A] person is ‘domiciled’ in a location where he or she has

5    established a “fixed habitation or abode in a particular place

6    and [intends] to remain there permanently or indefinitely.”              Lew

7    v. Moss, 797 F.2d 747, 749-750 (9th Cir. 1986).           While the

8    intention to remain permanently or indefinitely must exist, that

9    intention is determined by objective facts.         Id. at 750.       When

10   statements of intent conflict with the objective facts, those

11   statements are “entitled to little weight.”         Id.    Furthermore,

12   “if a plaintiff’s allegations of jurisdictional facts

13   [establishing diversity of citizenship] are challenged by the

14   defendant, the plaintiff bears the burden of supporting the

15   allegations by competent proof.”          Thomson v. Gaskill, 315 U.S.

16   442, 446 (1942).

17         The objective facts in this case demonstrate that Plaintiff

18   changed his domicile from Florida to California no later than

19   2007.   These same facts do not support Plaintiff’s argument that

20   he is a citizen of Florida for purposes of determining if
21   diversity jurisdiction exists in this case.         In 2007, once he

22   finished medical treatments, Plaintiff established a physical

23   presence in California and his actions evidenced an intention of

24   remaining for the indefinite future.         While he moved to Missouri

25   for four years (2010-2014), he definitely did not become

26   domiciled in Florida at any time prior to filing this lawsuit.
27   When he left Missouri, he could have moved to Florida.          There is

28   no evidence that Plaintiff could find the medical specialist he
                                           5
     Case 2:18-cv-02013-JAM-CKD Document 81 Filed 08/23/21 Page 6 of 7


1    needed only in California.      He chose to return to his former

2    residence and thereafter demonstrated an intention to reside in

3    California for an indefinite period.        As noted above, from 2014-

4    2018, Plaintiff obtained a license to practice law in California,

5    remained physically present in California, moved to Woodland,

6    California and admitted in his deposition that he understood his

7    engagement with Defendant Terry Hatanaka was on a long term

8    basis.     While his work for Defendants ended in October 2017, he

9    continued to reside in Woodland and entered into a year long

10   lease.   Finally, as noted above, he was physically present and

11   domiciled in California on July 23, 2018 when he filed this

12   lawsuit.

13        The Court notes that Plaintiff has maintained an official

14   paper trail over the decades to support his claim that he is a

15   citizen of Florida. However, his statements that he always

16   planned to return to Florida are not supported by the objective

17   facts in this case.     His own self-serving declaration and the

18   declarations of Jeffrey Graham, David Lake and Leopold Neumann in

19   support of Plaintiff’s diversity claim do not persuade the Court

20   that he is a Florida citizen. ECF Nos. 78-2, 78-3, 78-4 and 78-5.
21   At best, Plaintiff had no definite plan to return to Florida, but

22   rather “a mere ‘floating intention to return at some future

23   period.’”     This “floating intention” did not prevent Plaintiff’s

24   change of domicile from Florida to California.         See ECF No. 77 at

25   9-10.

26        In sum, Plaintiff has failed to meet his burden to show his
27   claim of diversity jurisdiction is proper.         The Court finds there

28   is no diversity of citizenship between the parties in this case
                                           6
     Case 2:18-cv-02013-JAM-CKD Document 81 Filed 08/23/21 Page 7 of 7


1    and therefore it does not have jurisdiction over the state law

2    claims alleged in Counts 4 through 27 of the SAC.          The Court also

3    declines to exercise supplemental jurisdiction over these state

4    law claims.

5

6                                    III. ORDER

7         For the reasons set forth above, the court GRANTS

8    Defendants’ Motion to Dismiss this action in its entirety.

9    Counts 1, 2 and 3 are dismissed WITH PREJUDICE.         Counts 4 through

10   27 are DISMISSED WITHOUT PREJUDICE to be re-filed in state court

11   if Plaintiff so desires.

12        IT IS SO ORDERED.

13   Dated: August 20, 2021

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           7
